                  \=",\ ...• r'J
          ,.,
                        •          •••   ••• 1        i
 \I.', , .                                                "j


                                   f',' S: 29
                                                      IN THE UNITED STATES DISTRICT COURT
      ,   .                                               FOR THE DISTRICT OF MARYLAND
          ,.,\
                                           •...   _   ,-       ,                     *
Mt~.Y.!:61'JD.SHALL                                       ISSUE, INC., et al.        *
                                                                                     *          UNDER SEAL
                               v.                                                    *          Civil Case No. ELH-16-3311
                                                                                     *
LA WRENCE HOGAN, et al.                                                              *
                                                                                     *
                                                                                *********


                                                                    MEMORANDUM OPINION

              In this case, the Court considers a challenge to the constitutionality                           of Maryland's   handgun

licensing            requirement,                         enacted    in 2013 by the Maryland       General   Assembly    as part of a

comprehensive                  cffort to protect public safety.                  1   The legislation, known as the Fireann Safety Act

of 2013 (the "FSA" or the "Act"), was spawned by the tragic, senseless,                                            and brutal murders

committed                   in Newtown,                        Connecticut   in 2012, when 20 first-graders     and six adults were

slaughtered by an individual who used an AR-15-type Bushmaster rifle.                                        See Kolbe v. Hogan, 849

F.3d 114, 119-20 (4th CiL 2017) (en banc), cert. denied, _                                        U.S. _'    138 S. Ct. 469 (2017).2

              Plaintiffs Maryland Shall Issue, Inc. ("MSI"), for itself and approximately                               772 members;

Atlantic Guns, Inc. ("Atlantic Guns"); Deborah Kay Miller; and Susan Yizas have filed suit against

defendants Lawrence Hogan, in his capacity as Governor of Maryland, and William M. Pallozzi,




              I   This case was initially assigned to Judge Marvin Garbis.                             It was reassigned to me on July
26,2018,           due to the rctirement of Judge Garbis. See Docket.

        2 In Kolbe, the Fourth Circuit concluded, inter alia, that the FSA's ban on assault weapons
did not contravene the Second Amendment, because such weapons are not protected by the Second
Amendment.      849 F.3d at 121. Alternatively, it ruled that, even if the banned weapons "are
somehow entitled to Second Amendment protection," the provision was properly subjected to
intermediate scrutiny and is "constitutional under that standard ofrcview." Id.
in his capacity as Superintendent     of the Maryland State Police.          ECF 1.3 Plaintiffs' suit concerns

the provision      in the FSA that requires a prospective           handgun      buyer to obtain a Handgun

Qualification     License ("HQL") before purchasing a handgun.               See Md. Code (2018 Repl. Vol.),

~ 5-117.1 of the Public Safety Article ("P.S.").

         Plaintiffs'   First Amended Complaint (ECF 14) contains three counts.                Count I (~~ 47-57)

asserts a claim alleging violation of the Second Amendment of the Constitution.                      According to

plaintiffs, the HQL application process "unnecessarily           chills the exercise of Second Amendment

rights. . ..     Id. ~ 49. Count II asserts a violation of the Due Process Clause of the Fourtecnth

Amendment, based, inter alia, on statutory vagueness.            In Count III (~~ 74-87), plaintiffs allege an

ultra vires claim under Md. Code, ~ 10-125(d) of the State Government                           Article   ("S.G."),

challenging rulemaking by the Maryland State Police ("MSP").                 Plaintiffs seek, inter alia, an order

declaring that P.S. ~ 5-117 violates the Second Amendment                and the Due Process Clause of the

Fourteenth Amendment,         both on its face and as applied.     ECF 16 at 21-22.

         Defendants moved to dismiss the First Amended Complaint.                    ECF 18. On September 6,

2017, Judge Marvin Garbis, to whom the case was then assigned, issued a Memorandum and Order

(ECF 34), dismissing       a challenge to the Instructor Certification           Requirement     of the Act with

respect to Count II. He denied the motion as to all other claims. Id.

         Discovery     has since concluded.       Now pending         is defendants'        motion   for summary

judgment       under Fed. R. Civ. P. 56 (ECF 59), supported                  by a memorandum          (ECF 59-I)

(collectively,     "Defendants'   Motion")    and multiple       exhibits.     Plaintiffs   filed a consolidated

opposition and cross motion for summary judgment             (ECF 77, "Plaintiffs'          Motion"), along with




        3 Two plaintiffs named in the suit (ECF 1; ECF 14), Ana Sliveira and Christine Bunch,
have since abandoned their claims. See ECF 44.


                                                      2
numerous exhibits.    Defendants filed a combined reply in support of Defendants'       Motion and an

opposition to Plaintiffs' Motion (ECF 89), along with many more exhibits. Plaintiffs replied (ECF

96) and submitted additional exhibits.

       Each side has also filed a motion to exclude the other side's expert witnesses, along with

oppositions and replies to each motion (collectively, '"the Expert Witness Motions").     See ECF 79;

ECF 90; ECF 91; ECF 94; ECF 95; ECF 97.

       Several amici have filed briefs, with leave of court. They focus largely on whether the Act

comports with the Second Amendment.        ECF 70; ECF 78."

       No hearing is necessary to resolve the pending motions. See Local Rule 105(6) (D. Md.

2018). For the reasons that follow, I conclude that plaintiffs lack standing to pursue their claims.

Accordingly,   I shall grant Defendant's   Motion, deny Plaintiffs'   Motion, and deny, as moot, the

Expert Witness Motions.

                                     I.         Factual Background5

                                           A.       Thc FSA

        In 2013, the Maryland General Assembly enacted the FSA.           In relevant part, the statute

requires most Maryland handgun purchasers          to first obtain a Handgun Qualification    License.

Subject to certain exemptions,    '"[aJ dealer or any other person may not sell, rent, or transfer a




         " The submissions from amici are as follows: a brief filed by Everytown for Gun Safety, a
gun-violence-prevention    organization, in support of Defendants' Motion, ECF 70; a brief in
support of Plaintiffs' Motion, filed jointly by the International Law Enforcement Educators and
Trainers Association, the International Association of Law Enforcement Firearms Instructors, the
Second Amendment Foundation, the Citizens Committee for the Right to Keep and Bear Arms,
Jews for the Preservation of Firearms Ownership, the Millennial Policy Center, the Independence
Institute, and eleven law professors from various institutions. ECF 78.

        5The Factual Background is largely derived from the exhibits submitted by the parties,
including various declarations and deposition transcripts.


                                                    3
handgun"     to a second person, and the second person Hmay not purchase,                              rent, or receive a

handgun" from the first person, unless the buyer, lessee, or transferee presents a valid HQL. P.S.

S 5-117.I(b),    (c). In order to obtain an HQL, the applicant must satisfy several requirements.                       A

person who violates the statute is guilty of a misdemeanor,               and is subject to imprisonment           for up

to five years and/or a fine not exceeding $10,000.               !d. S 5-144(b).

        The FSA requires the Secretary of the Maryland Department of State Police (HMSP") to

issue an HQL to an applicant who satisfies four criteria: (I) the applicant must be at least 21 years

of age; (2) the applicant must be a Maryland resident; (3) the applicant must have completed an

acceptable      firearms training course within three years of applying                     for an HQL; and (4) the

applicant    must not be otherwise          prohibited   from owning a firearm, based on a background

investigation after fingerprints are provided by the applicant.                   Id. S 5-117.1 (d).

        An applicant must complete a written application, in a manner designated by the Secretary,

and payment ofa non-refundable            application fee in an amount not to exceed $50. Id.               S 5-117.I(g).
Moreover, the application must include Hacomplete set of the applicant's                      legible fingerprints taken

in a format approved by" the Maryland Department of Public Safety and Correctional                               Services

(HDPSCS") and the Federal Bureau of Investigation.                      Id.   S    5-117.1(1)(3)(i);    ECF 59-7 at 1-9

(Declaration     of MSP Captain Andy Johnson), ~ 23.6 The applicant must also submit proof of

completion of the training requirement, and a statement under oath that he or she is not prohibited

from gun ownership.         P.S.   S 5-117.I(g).
        The Secretary of MSP must apply to DPSCS for a criminal history records check for all

HQL applicants.       !d.   S 5-117.1(1)(2).       [fDPSCS       receives criminal history information Hafter the




        6 ECF 59-7 exceeds 100 pages, and includes multiple exhibits.       Defense counsel did not
include a table of contents for ECF 59-7 to facilitate the location of the exhibits.


                                                             4
date of the initial criminal history records check," the MSP may revoke the HQL ofa person who

becomes ineligible to possess the handgun.      See ECF 59-7 at 7, ~~ 23, 24.

        In order to obtain a valid HQL, most applicants must complete a four-hour firearms safety

training course, taught by a qualified handgun instructor ("QHI"), consisting of both classroom

instruction and "a firearms orientation component that demonstrates           the person's safe operation

and handling of a firearm." P.S. ~ 5-117.I(d)(3).          However, an applicant       is exempt from the

training requirement   under certain conditions,       including prior completion     of safety training or

lawful ownership of a "regulated firearm."     Id. ~~ 5-117 .1(e); 5-10 I (r).

        The Act requires the MSP to process any completed              application   within 30 days of its

receipt. Jd. ~ 5-117.1 (h). Once issued, an HQL is valid for ten years (id. ~ 5-117.1 (i)) and may be

renewed.   Id. ~ 5-117.1   OJ.
        If the HQL is not approved, the Secretary must provide a written denial, along with a

statement of reasons and notice of appeal rights. Id. ~ 5-117.I(h).        A person whose application is

not approved may request a hearing with the Secretary within 30 days of the denial, and thereafter

may seek judicial review in State court. !d. ~ 5-117.1(1)(1), (3).

        As authorized by the Act, the MSP adopted regulations to effectuate the HQL requirements.

See P.S. ~~ 5-105; 5-117.1 (n); Code of Maryland             Regulations   ("CO MAR") 29.03.01.26-41.

Among other things, the regulations require submission of an online application for an HQL, which

includes the applicant's    "name, address, driver's     license or photographic     identification   soundex

number,"   along with other identifiers and a nonrefundable           application    fee of $50.      COMAR

29.03.01.28.   The regulations    also require that the applicant's     fingerprints be taken by a State.

certified vendor using "livescan" technology, which requires a fingerprinting          fee of$17.     P.S. ~ 5-

117. I(1)(3)(i); ECF 59-7 at 7, ~ 23; ECF 59-7 at 81-84.



                                                    5
         With respect to the required firearms safety training course, the regulations            require the

course to include "a practice component in which the applicant safely fires at least one round of

live ammunition."        COMAR 29.03.01.29.         However, as of November      17,2017,   MSP permits the

use of "non-lethal marking projectiles" to satisfy the HQL's "live fire" training requirement.           See

ECF 59-7 at 100.

                                            B.       The Plaintiffs

        MSI is a non-profit membership organization           that is "'dedicated    to the preservation and

advancement of gun owners' rights in Maryland.           It seeks to educate the community about the right

of self-protection,      the safe handling of firearms, and the responsibility      that goes with carrying a

firearm in public.'"         ECF 77-2 (Dec\. of Mark W. Pennak, MSI President),                ~ 2 (quoting

https://www.marylandshaliissue.org/jmainlindex.php).MSI.s               purposes include "promoting      and

defending the exercise of the right to keep and bear arms" and "defending the Constitutional            right

of law-abiding         persons to lawfully purchase,     own, possess and carry firearms and firearms

accessories."    [d.

        MSI's membership has grown since suit was filed. As of October 3, 2018, it had more than

I, I00 members throughout Maryland.           Id.

         In the course of this litigation, MSI identified four members "whosc circumstances              MSI

relies upon in part to establish standing and other elements of its case."                ECF 59-II,   MSI's

Response No. I. One of those members, Deborah Miller, is also one of the named plaintiffs.               The

second MSI member, John Matthew Clark, purchased a 9-millimeter handgun in September 2013,

before the HQL Act took effect. ECF 59-13 (Clark Deposition) at 3. Mr. Clark uses his handgun

for target shooting at a range approximately         two miles from his home. [d. at 4. He wants a larger

9-millimeter handgun, but has not shopped for or selected one. [d. at 5. Moreover, Mr. Clark has



                                                        6
not applied for an HQL, because he believes the requirement is unconstitutional,       and he is deterred

by the cost. 1d. at 10-11. He did some "very light research" in 2014 on the required fingerprinting,

but does not remember the exact fees and hours.            1d. at 8- J O. He believes he would be exempt

from the law's training requirement.     1d. at 12.

        The third identified MSI member, Dana Hoffman, testified that she has not fired a gun

since the 1960s. ECF 59-14 (Hoffman Deposition) at 5. She went to a gun show for the first time

in 2017. Id. at 4. Ms. Hoffman would like to have a license to purchase a handgun, but has not

decided on a particular gun. 1d. at 3. Nor has she applied for an HQL.            Id. at 18. She has no

financial hardship, and she has a computer, internet access, a credit or debit card, a driver's license,

and a scanner. 1d. at 12-13. Ms. Hoffman has hyperacusis, a condition affecting her hearing, and

she is unable to tolerate noise. 1d. at 5-7. She believes that in order to complete the HQL training

course, she would have to fire at least 20 bullets. 1d. at 7. However, she is not sure how long the

required training would take. 1d. at 16.

        The fourth identified MSI member, Scott Miller, was prompted to join the organization as

a result of the passage of the Act. ECF 59-12 (Scott Miller Deposition) at 4. Mr. Miller owns a

sporting shotgun, and has shopped online for handguns, but does not have the money to purchase

one right now. 1d. at 5. He has a computer, internet access, a credit or debit card, a driver's license,

and a scanner. Id. at 6. Mr. Miller believes that the training class required for the HQL lasts about

ten hours. 1d. at 7. He has taken most of Maryland's            Hunter Safety Course, but still has one

requirement to complete.      Id. at 8. Mr. Miller has not completed an application for an HQL, due

to principle and inconvenience.        1d. at 12-14.       Nor has he done any research regarding the

fingerprinting requirement.    1d. at 10-12.




                                                       7
         Plaintiff Atlantic Guns is a licensed federal firearms dealer.       ECF 14, ~ 26. Under seal,

Stephen Schneider, the owner of Atlantic Guns, has submitted a declaration with attached data

showing the number of guns sold in Atlantic Gun's two stores, and the gross revenue derived for

each year from 2000 through 2017. ECF 84 [SEALED].             Atlantic Guns

         is aware of individual potential customers who express an interest in purchasing a
         handgun but cannot for lack of a Handgun Qualification License. Sometimes
         potential customers make a deposit toward the purchase. Atlantic Guns holds the
         deposit. On many occasions, customers will ask for a return of the deposit, having
         not acquired a Handgun Qualification License.         Once the deposit is returned,
         Atlantic Guns does not retain the potential customer's information. As to deposits
         currently being held, Atlantic Guns cannot know if the customer is pursuing the
         Handgun Qualification License or not.

ECF 59-16, Atlantic Guns's Interrogatory Response NO.7.

         Atlantic Guns cannot identify, by name, any potential customers who were denied HQLs

or were deterred from purchasing handguns by the HQL requirement.             Id.; ECF 59-15 (Deposition

of Schneider,     Corporate   Designee) at 4-5.    Schneider acknowledged       at his deposition   that he

cannot   establish    that any     reduction   in business   "was    caused   exclusively   by the HQL

requirement.    ... " ld. at 7.

         Plaintiff Deborah Kay Miller joined MS1 in 2017.           ECF 77-4 (Miller Deposition)     at II.

Ms. Miller would like to purchase a handgun, and previously looked at some guns, but has not

made any decisions about the type of gun she wants to purchase or the price she is willing to pay.

Id. at 10-11. Ms. Miller can afford the cost of an HQL, but has not taken any steps to initiate the

application    process.   Id. at 12-14. She has a computer, internet access, a credit or debit card, a

driver's license, and a scanner.     Id. at 6. But, she claims that she has been deterred from applying

for an HQL because of the time required for the training course. Id. at 12. She has not investigated

whether the HQL training would require her to miss time at work. Id. at 13.




                                                      8
           Ms. Miller suffers from a back injury that she claims would make it difficult for her to sit

through safety training.     But, she has not inquired whether an accommodation         can be made or

whether the trainer would permit her to stand at will.       Id. at 14. Ms. Miller is concerned that the

Act is vague as to whether using her husband's gun at the firing range or at home would constitute

"receipt," potentially subjecting her to prosecution.     Id. at 9, 15-17.

           Plaintiff Susan Vizas has passed Maryland's     Hunter Safety Training course.   ECF 59-10

(Vizas Deposition) at 16-17. Her spouse owns firearms, although she is not certain whether he has

an HQL.       Id. at 4. Ms. Vizas has a computer, internet access, a credit or debit card, a driver's

license, and a scanner. Id. at 3-4. She decided in 2015 that she wanted to purchase a handgun. Id.

at 5. She did not purchase one earlier because of financial constraints.      Id. at 8-9. Ms. Vizas has

not decided on a particular gun to purchase, and has not done a lot of research into available

options.    Id. She has not taken steps to apply for or to obtain an HQL, because she is deterred by

the expense and the time required to take a class, get fingerprinted,        and wait for a background

check. Id. at 22. She believes the total cost to obtain an HQL would be about $400. Id. at 12.

                                           II.    Legal Standards

                                      A.         Summary Judgment

            Under Rule 56(a) of the Federal Rules of Civil Procedure,            summary judgment     is

appropriate only "if the movant shows that there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law." See Fed. R. eiv. P. 56(a); Celolex Corp. v.

Calrel/, 477 U.S. 317, 322-24 (1986); see also Harmoosh, 848 F.3d at 238 ("A court can grant

summary judgment       only if, viewing the evidence in the light most favorable to the non-moving

party, the case presents no genuine issues of material fact and the moving party demonstrates

entitlement to judgment as a matter of law."). The nonmoving party must demonstrate that there



                                                      9
are disputes of material fact so as to preclude the award of summary judgment as a matter of law.

Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 585-86 (1986).

       The Supreme Court has clarified that not every factual dispute will defeat a summary

judgment motion. "By its very terms, this standard provides that the mere existence of some alleged

factual dispute between the parties will not defeat an otherwise properly supported motion for

summary judgment; the requirement is that there be no genuine issue of material fact." Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986) (emphasis in original). A fact is "material" if

it "might affect the outcome of the suit under the governing law." Id. at 248. There is a genuine

issue as to material fact "if the evidence is such that a reasonable jury could return a verdict for

the nonmoving party." Id.; see Sharif v. United Airlines, Inc., 841 F.3d 199, 20 14 (4th Cir. 2016);

Raynor v. Pugh, 817 F.3d 123, 130 (4th Cir. 2016); Libertarian Party of Va. v. Judd, 718 F.3d

308, 3 13 (4th Cir. 2013). On the other hand, summary judgment is appropriate if the evidence "is

so one-sided that one party must prevail as a matter of law." Anderson, 477 U.S. at 252. And, "the

mere existence ofa scintilla of evidence in support of the plaintiffs   position will be insufficient;

there must be evidence on which the jury could reasonably find for the plaintiff." Id.

       Notably, "[a] party opposing a properly supported motion for summary judgment 'may not

rest upon the mere allegations or denials of [her] pleadings,'   but rather must 'set forth specific

facts showing that there is a genuine issue for trial.'" Bouchat v. Baltimore Ravens Football Club,

Inc., 346 F.3d 514, 522 (4th Cir. 2003) (quoting former Fed. R. Civ. P. 56(e)), cert. denied, 541

U.S. 1042 (May 17,2004); see also Celotex, 477 U.S. at 322-24. As indicated, the court must view

all of the facts, including any reasonable inferences to be drawn, in the light most favorable to the

nonmoving   party. Matsushita   Elec. Indus. Co., Ltd., 475 U.S. at 587; accord Roland v. United




                                                 10
States Citizenship & Immigration Servs., 850 F.3d 625, 628 (4th Cir. 2017); FDIC v. Cashion, 720

F.3d 169, 173 (4th Cir. 2013).

        The district court's "function" is not "to weigh the evidence and determine the truth of the

matter but to determine whether there is a genuine issue for triaL" Anderson, 477 U.S. at 249;

accord Guessous v. Fairview Prop. Invs., LLC, 828 F.3d 208, 216 (4th Cir. 2016). Thus, in

considering   a summary judgment     motion, the court may not make credibility           determinations.

Jacobs v. NC. Administrative Office of the Courts, 780 F.3d 562, 569 (4th Cir. 2015); Mercantile

Peninsula Bankv. French, 499 F.3d 345, 352 (4th Cir. 2007). Where there is connicting evidence,

such as competing affidavits, summary judgment         ordinarily is not appropriate,    because it is the

function of the fact-finder to resolve factual disputes, including matters of witness credibility. See

Black & Decker Corp. v. United States, 436 F.3d 431, 442 (4th Cir. 2006); Dennis v. Columbia

CollelOn Med. Or .. Inc., 290 F.3d 639, 644-45 (4th Cir. 2002).

        However, to defeat summary judgment,       conflicting evidence must give rise to a genuine

dispute of material fact. Anderson, 477 U.S. at 247-48. If "the evidence is such that a reasonable

jury could return a verdict for the nonmoving party," then a dispute of material fact precludes

summary judgment.     Id. at 248; see Sharifv. United Airlines, Inc., 841 F.3d 199,204           (4th Cir.

2016). Conversely,    summary judgment     is appropriate   if the evidence "is so one-sided that one

party must prevail as a matter of law." Anderson, 477 U.S. at 252. And, "[t)he mere existence ofa

scintilla of evidence in support of the [movant's]      position will be insufficient;     there must be

evidence on which the jury could reasonably find for the [movantj." Id.

        When, as here, the parties have filed cross motions for summary judgment, the court must

consider "each motion separately on its own merits 'to determine whether either of the parties

deservesjudgment     as a matter of law. '" Rossignol v. Voorhaar, 316 F.3d 516, 523 (4th Cir. 2003)



                                                  II
(citation omitted); see Mellen v. Bunting, 327 F.3d 355, 363 (4th Cir. 2003). Simply because both

sides have moved for summary judgment, it does not follow that summary judgment is necessarily

appropriate.     "Both motions must be denied if the court finds that there is a genuine issue of

material fact. But if there is no genuine issue and one or the other party is entitled to prevail as a

matter of law, the court will render judgment."     lOA Wright, Miller & Kane, FEDERALPRACTtCE

& PROCEDURE,~ 2720, at 336-37 (3d ed. 1998,2012          Supp.).

                                            B.     Standing

        Defendants first argue that this Court is without subject matter jurisdiction    to consider this

case because each plaintiff lacks Article III standing to pursue the suit. According to defendants,

plaintiffs have failed to provide any evidence that "they have suffered a concrete injury that is

fairly traceable to the HQL law." ECF 59-1 at 18.

        Plaintiffs counter that they have standing to challenge the HQL requirement.          ECF 77 at

44.   MSI maintains that it has both organizational     and representativc   standing.   ld. Moreover,

plaintiffs claim that the individual plaintiffs have standing to challenge the Act on vagueness and

other grounds.     1d. at 48. They also contend that they need not have applied for an HQL in order

to obtain standing.     ld. at 47. And, they claim that Atlantic Guns has standing because it has

suffered a loss of revenue and because its customers have been injured. ld. at 52.

        To establish standing under Article III of the Constitution,     a plaintiff must satisfy three

elements.      See Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992). They are, id. (internal

quotation marks and citations omitted):

        First, the plaintiff must have suffered an injury in fact-an   invasion of a legally
        protected interest which is (a) concrete and particularized, and (b) actual or
        imminent, not conjectural or hypothetical. Second, there must be a causal
        connection between the injury and the conduct complained of--the injury has to be
        fairly traceable to the challenged action of the defendant, and not the result of the
        independent action of some third party not before the court. Third, it must be likely,


                                                   12
         as opposed to merely speculative, that the injury will be redressed by a favorable
         decision.

See also Susan B. Anthony List v. Driehaus, 573 U.S. 149, 168 (2014); Clapper v. Amnesty Int'l

USA, 568 U.S. 398, 409 (2013); Sierra Club v.       u.s.    Dep't of the Interior, 899 F.3d 260, 284 (4th

Cir. 2018); Cahaly v. Larosa, 796 F.3d 399, 406 (4th Cir. 20 I5); Lane v. Holder, 703 F.3d 668,

671 (4th Cir. 2012); Doe v. Obama, 631 F.3d 157, 160 (4th Cir. 2011).

         It is a bedrock principle that Article III of the Constitution limits judicial power to "actual,

ongoing cases or controversies."      Lewis v. Com 'I Bank Corp.. 494 U.S. 472, 477 (1990) (citations

omitted);     see Clapper, 568 U.S. at 488.      "Indeed,    'no principle   is more fundamental    to the

judiciary's   proper role in our system of government than the constitutional       limitation of federal-

court jurisdiction   to actual cases or controversies. '" Dreher v. Experian Info. Sollllions, Inc., 856

F.3d 337, 343 (4th Cir. 2017) (quoting Spokeo. Inc. v. Robins, 578 U.S. --,               136 S.Ct. 1540,

1547 (2016».

         The Supreme Court explained in Arizona Christian School Tuition Organization v. Winn,

563 U.S. 125, 133 (20 II): "Continued adherence to the case-or-controversy         requirement of Article

III maintains the public's confidence in an unelected but restrained Federal Judiciary ....        For the

federal courts to decide questions of law arising outside of cases and controversies             would be

inimical to the Constitution's     democratic character."     See also DaimlerChrysler Corp. v. CUI7O,

547 U.S. 332, 341 (2006) ("[T]he constitutional       limitation of federal-court jurisdiction   to actual

cases or controversies"       is "fundamental    to the judiciary's     proper   role in our system     of

government[.]");     Elk Grove Unified Sch. Dist. v. Newdow, 542 U.S. I, II (2004) (stating that

Article III standing "enforces the Constitution's    case-or-controversy     requirement"),   abrogated in

part on other grounds by Lexmark Int'l, Inc. v. Stalic Control Components, Inc., 572 U.S. 118

(2014); United States v. Hardy, 545 F.3d 280, 283 (4th Cir. 2008) (stating that under Article III of

                                                    13
the Constitution       "'the     exercise   of judicial   power depends        upon the existence    of a case or

controversy''')     (quoting DeFunis v. Odegaard, 416 U.S. 312, 316 (1974)); Miller v. Brown, 462

F.3d 312, 316 (4th Cir. 2006) (stating that Article III "gives federal courts jurisdiction               only over

cases and controversies")          (internal quotation marks and citations omitted).

         Therefore, during the pendency of a case, an actual controversy must exist. See Steffel v.

Thompson, 415 U.S. 452, 459 n.1 0 (1974); Williams v. Ozmint, 716 F.3d SOI, SOS(4th Cir. 2013).

Conversely,       in the absence of a case or controversy, "the court's subject matter jurisdiction          ceases

to exist ....      "Sc. Coastal Conservation League v. U.S. Army Corps. of Eng'rs, 789 F.3d 475,

4S2 (4th Cir. 2015); see Gardner v. GMAC, Inc., 796 F.3d 390, 395 (4th Cir. 2015) (same).

         "One element of the case-or-controversy                requirement"    is that a plaintiff must establish

standing to sue. Raines v. Byrd, 521 U.S. SII, SIS (1997); see Spokeo, Inc., 136 S.C!. at 1547

("Standing to sue is a doctrine rooted in the traditional understanding               of a case or controversy.").

The Clapper Court explained, 56S U.S. at 40S: "The law of Article III standing, which is built on

separation-of-powers           principles, serves to prevent the judicial process from being used to usurp

the powers of the political branches."

         The "constraint        of Article Ill" includes principles of standing as well as ripeness, which

"presents a 'threshold          question [] of justiciability. '"    Scoggins v. Lee's Crossing Homeowners

Ass'n, 71S F.3d 262, 269 (4th Cir. 2013) (citation omitted).              Like standing, ripeness is an issue of

subject matter jurisdiction.         Sansotla v. Town of Nags Head, 724 F.3d 533, 54S (4th Cir. 2013);

see Nat 'I Ass 'nfor the Advancemenl of Colored People v. Bureau of the Census, PWG-IS-S91,

2019 WL 355743, at *S (D. Md. Jan. 19,2019) ("NAACP")                      (describing standing and ripeness as

"overlapping       facets" of subject matter jurisdiction).




                                                           14
           As with standing, the ripeness doctrine is "drawn both from Article III limitations               on

judicial power and from prudential reasons for refusing to exercise jurisdiction            ....   " Nat 'I Park

Hospitality Ass 'n v. Dep't o/Interior, 538 U.S. 803, 808 (2003) (internal quotation marks omitted).

Standing focuses on who can sue, and ripeness "'concerns                  the appropriate   timing of judicial

intervention.'''    Cooksey v. Futrell, 721 F.3d 226, 240 (4th Cir. 2013) (quoting Va. Soc'y for

Human Life, Inc. v. FEC, 263 FJd 379, 389 (4th Cir. 2001)); see NAACP, 2019 WL 355743, at

*8 (noting that standing addresses who may sue, and ripeness addresses when a party may sue).

           Notably, a claim is not ripe for judicial review '''if it rests upon contingent future events

that may not occur as anticipated,      or indeed may not occur at all.'''        Scoggins, 718 FJd at 270

(quoting     Texas v. United States, 523 U.S. 296, 300 (1998)). In other words, "the ripeness

requirement is designed 'to prevent the courts, through avoidance of premature adjudication,               from

entangling themselves in abstract disagreements'          ...    ." Ohio Forestry Ass 'n, Inc. v. Sierra Club,

523 U.S. 726, 732-33 (1998) (citations omitted); see also South Carolina v. United States, 912

F.3d 720, 730 (4th Cir. 2019); NAACP, 2019 WL 355743, at *14.

           The doctrines   of ripeness and standing have largely blurred in declaratory               judgment

actions. See 13B Charles Alan Wright & Arthur R. Miller, Federal Practice & Procedure ~ 3532.5

(3d ed. 2018).     In MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118 (2007), the Supreme Court

recognized that "standing and ripeness boil down to the same question."                Id. at 128 n.8; accord

Susan B. Anthony, 573 U.S. at 157 n.5; see South Carolina v. United States, 912 F.3d at 730; Miller

v. Brown, 462 F.3d 312, 319 (4th Cir. 2006); NAACP, 2019 WL 355743, at *8; see also Capital

Associated Indus., Inc. v. Stein, 283 F.Supp.3d                 374, 380 (M.D.N.C.     2017) (characterizing

discussion of standing and ripeness as "one involving 'standing'"               in light of MedImmune and

Susan B. Anthony).



                                                     15
          The doctrine    of standing     consists   of two distinct        "strands":    constitutional    standing,

pursuant to Article Ill, and prudential standing.          Elk Grove Unified Sch Dist., 542 U.S. at 1I. As

discussed,    infra, "the standing inquiry asks whether a plaintiff had the requisite stake in the

outcome of a case ....       " Deal v. Mercer Cty. Bd. of Educ., 911 FJd                  183, 187 (4th Cir. 2018)

(citing Friends of the Earth Inc. v. Laidlaw Envt/. Servs. (TOC).lnc., 528 U.S. 167, 180 (2000».

Under Article Ill, "a party invoking the jurisdiction              of a federal court [must] seek relief for a

particularized     injury," which is a requirement     that "serves vital interests going to the role of the

judiciary in our system of separated powers."         Hollingsworth v. Perry, 570 U.S. 693, 696 (2013).

          As indicated, the requirements     for constitutional      standing reflect that Article III "confines

the federal courts to adjudicating actual 'cases' and 'controversies.'''                 AI/en v. Wright, 468 U.S.

737,750      (1984), abrogated in part on other grounds by Lexmark 11lI'1, Inc., supra, 572 U.S. 118;

see also Lujan, 504 U.S. at 560 ("[Sltanding          is an essential and unchanging part of the case-or-

controversy      requirement of Article Ill[.]"); So. Walk at Broadlands Homeowner's Assoc. Inc. v.

OpenBand at Broadlands, LLC, 713 FJd 175, 185 (4th Cir. 2013».

          In addition    to satisfying   constitutional        standing   requirements,     a plaintiff    must also

demonstrate      that his claims are not barred by prudential limitations on a federal court's exercise

of jurisdiction.    United States v. Windsor, 570 U.S. 744 (2013); see also, e.g., Elk Grove Unified

Sch Dist., 542 U.S. at II; Doe v. Sebelius, 676 F.Supp.2d 423, 428 (D. Md. 2009). Prudential

standing '''embodies     judicially   self-imposed   limits on the excrcise of federal jurisdiction.'"            Elk

Grove Unified Sch DiSl., 542 U.S. at II (citation omitted).

          One such limitation     is that "a plaintiff generally must assert his own legal rights and

interests, and cannot rest his claim to reliefon the legal rights or interests of third parties."              Warth

v. Seldin, 422 U.S. 490, 499 (1975). This limitation serves to "preclude a court from deciding



                                                          16
'questions of broad social import in cases in which no individual rights will be vindicated'"             and to

ensure that '''access        to the federal courts [is) limited to those litigants best suited to assert the

claims.'''     Buchanan v. Consolidated Stores Corp., 125 F.Supp.2d 730, 738 (D. Md. 2001) (quoting

Mackey v. Nationwide fns. Co., 724 F.2d 419, 422 (4th Cir. 1984)).

             Under Rule 12(b)(I), the plaintiff bears the burden of proving, by a preponderance               of

evidence, the existence of subject matter jurisdiction.               See Lujan, 504 U.S. at 561; Demetres v.

East West Const.,fnc., 776 F.3d 271, 272 (4th Cir. 2015); Durden v. United States, 736 F.3d 296,

300 (4th Cir. 2013).         When '''standing   is challenged on the pleadings, [the court will) accept as

true all material        allegations   of the complaint          and construe   the complaint   in favor of the

complaining       party.'"   Deal, 911 F.3d at 187 (quoting So. Walk, 713 F.3d at 181-82); see Kerns v.

United States, 585 F.3d 187, 192 (4th Cir. 2009).                  Moreover, "[aJt the pleading stage, general

factual allegations of injury resulting from the defendant's               conduct may suffice, [because) on a

motion to dismiss [courts) 'presum[e) that general allegations embrace those specific facts that are

necessary to support the claim.'"         Lujan, 504 U.S. at 561 (citation and quotation marks omitted);

accord HultOIl v. Nat'l Bd. of Exam 'rs          ill   OplOme/ly, fIlC., 892 F.3d 613, 620 (4th Cir. 2018);

Moore v. Blibaum & Assocs., P.A., 693 F. App'x 205 (4th Cir. 2017); NAACP, 2019 WL 355743,

at   * 17.

             But, given the post-discovery posture of this case, the Court does not consider the challenge

to standing on the basis of the pleadings.             The standing issue is presented here in the procedural

posture of cross-motions          for summary judgment,           after the parties have had the benefit of full

discovery.

             A court must assess a plaintiff's standing as of the date the suit is filed. See Lujall, 504

U.S. at 570 n.5 (plurality opinion).         A plaintiffs        proof as to each element of standing "must be



                                                            17
supported in the same way as any other matter on which the plaintiff bears the burden of proof,

i.e., with the manner and degree of evidence required at the successive stages of the litigation."

Id. at 56 I. In this case, presenting at the summary judgment stage, plaintiffs cannot merely rely

on their allegations.     Rather, they must cite to "particular         parts of materials in the record" that,

taken as true, show that "a fact [relevant to standing] cannot be or is genuinely disputed."                 Equal

Rights Center v. Equity Residential, 798 F. Supp. 2d 707, 719 (D. Md. 20 II) (quoting Fed. R. Civ.

P.56(c)(I)).     If, as to the standing issue, defendants show "that there is no genuine dispute as to

any material fact," the court is required to grant summary judgment.                Fed. R. Civ. P. 56(a).

           To meet the injury-in-fact     requirement,    a plaintiff must establish that he/she/it "suffered

'an invasion of a legally protected interest' that is 'concrete             and particularized'    and 'actual or

imminent, not conjectural and hypothetical.'"            Spokeo, Inc., 136 S.C!. at 1548 (quoting Lujan, 504

U.S. at 560). As the Fourth Circuit recently explained in Deal, 91 I F.3d at 189, the two concepts-

actual, ongoing      injury or imminent      injury-are        "disjunctive."     Also of relevance      here, "the

Supreme Court has made it clear that 'the presence of one party with standing is sufficient to satisfy

Article Ill's case-or-controversy       requirement.'"      Bostic v. Schaefer, 760 F.3d 352, 370 (4th Cir.

2014) (quoting Rumsfeld v. Forum for Academic & Institutional                   Rights, Inc., 547 U.S. 47, 52 n.2

(2006)).

           A threatened   injury can also satisfy Article III standing,            although "not all threatened

injuries constitute an injury-in-fact."      Beck v. McDonald, 848 F.3d 262, 271 (4th Cir. 2017), cert.

denied, _      U.S. _,    137 S. Ct. 2307 (2017); see South Carolina, 912 F.3d at 726. An "allegation

of future injury may suffice if the threatened              injury is 'certainly     impending,'      or there is a

'" substantial risk" that the harm will occur.'''    Susan B. Anthony, 573 U.S. at 158 (quoting Clapper,

568 U.S. at 414 n.5); see Lujan, 504 U.S. at 564,112               S.C!. 2130. But, "'[aJllegations     of possible



                                                          18
future injury' are not sufticient."    Clapper, 568 U.S. at 409 (quoting Whitmore v. Arkansas, 495

U.S. 149, 158 (1990)) (emphasis in original)).         This requirement serves "to ensure that the alleged

injury is not too speculative for Article III purposes."      Wikimedia Found. v. Nal'l Sec. Agency, 857

F.3d 193,208 (4th Cir. 2017).

           In some cases, it is enough that there is a "substantial risk" of the occurrence ofa harm that

"prompt[sJ plaintiffs to reasonably incur costs to mitigate or avoid that harm." Clapper, 568 U.S.

at 414 n.5. However, in such a case, the plaintiff cannot rely on an "attenuated chain of inferences"

nor "on speculation      about 'the unfettered choices made by independent          actors not before the

court.'"    Jd. (quoting Lujan, 504 U.S. at 562). Nor can plaintiffs "manufacture      standing merely by

inflicting harm on themselves based on their fears of hypothetical future harm that is not certainly

impending."      Clapper, 568 U.S. at 416. "If the law were otherwise, an enterprising plaintiffwould

be able to secure a lower standard for Article III standing simply by making an expenditure based

on a nonparanoid      fear." Jd.; see, e.g., Wikimedia, 857 F.3d at 216 ("Nor can Plaintiffs establish

standing     on the ground that ...     surveillance     compels them to take burdensome       and costly

measures.").

           In general, "[aJ case is fit for judicial decision when the issues are purely legal and when

the action in controversy    is final and not dependent on future uncertainties."     Doe v. Va. Dep'l of

Slale Police, 713 F.3d 745, 758 (4th Cir. 2013) (internal quotation marks omitted).          On the other

hand, a claim "should be dismissed as unripe if the plaintiff has not yet suffered injury and any

future impact remains wholly speculative."       Jd. (internal quotation marks omitted).    As the Fourth

Circuit recently reiterated, "an alleged harm is too 'speculative'        to support Article III standing

when the harm lies at the end ofa 'highly attenuated chain of possibilities.'"       Soulh Carolina, 912

F.3d at 727 (quoting Clapper, 568 U.S. at 410).



                                                       19
        Of note, Judge       Garbis   considered   the standing   issue in this case preliminarily   in

adjudicating defendants'     Motion to Dismiss.    As to the Second Amendment claim, resolving all

inferences in favor of plaintiffs, he said, ECF 34 at 20: "Plaintiffs allege adequate facts to present

a plausible claim that the HQL Provision and regulations have deprived them (or their members

or customers) of the Second Amendment right to possess a handgun in the home for self-defense."

With respect to the vagueness challenge, Judge Garbis found it sufficient at the motion to dismiss

stage that MSI had alleged that its members were confused as to whether they could allow

temporary possession of their handguns to individuals who do not possess an HQL. ECF 34 at 26.

Moreover, he found that plaintiffs had sufficiently stated an ultra vires claim under Maryland law.

Id. at 29.   But, he dismissed plaintiffs'    due process claim as to the law's reliance on private

handgun instructors, concluding that the claim was speculative because plaintiffs had not alleged

the deprivation of any right and the regulations did not vest instructors with discretionary     power.

Id. at 24-25 & n.13.

        Nevertheless,     Judge Garbis said, ECF 34 at 16: "Ultimately,     to prevail, Plaintiffs must

prove the identity of specific individuals who are personally injured or deterred by each contested

aspect of the challenged      requirements   in order to have standing."    He also said, id. at 15-16

(emphasis in original):

        The Amended Complaint does not contain even general factual allegations that any
        individual Plaintiffor any member/customer of the entity Plaintiffs are affected by
        aspects of the [Act] other than time and cost, nor do they make allegations that
        would allow the Court to derive an inference that they are burdened by some of
        these provisions, such as the need for access to a computer, a debit card, or a fixed
        address.

                                                    •••
        Taken in a light most favorable to Plaintiffs, with all inferences that can be derived
        from the facts alleged, it is plausible that some MSI members do hunt for their food
        or live in urban areas, and thus have standing as to those challenges. Ultimately, to


                                                    20
        prevail, Plaintiffs must prove the identity of specific individuals who are personally
        injured or deterred by each contested aspect of the challenged requirements in order
        to have standing.

                                              III.    Discussion

        The Second Amendment          to the Constitution      provides: "A well regulated Militia, being

necessary to the security ofa free State, the right of the people to keep and bear Anns, shall not be

infringed."   See U.S. Const. amend. II. In District of Columbia v. Heller, 554 U.S. 570, 592 (2008),

the Supreme Court determined that, by its operative clause, the Second Amendment                 guarantees

"the individual right to possess and carry weapons in case of confrontation."

        According to the Heller majority, the Second Amendment's             "core protection" is "the right

of law-abiding,     responsible citizens to use arms in defense of hearth and home."          fd. at 634-35.

Nevertheless,      the Court recognized   that ..the right secured by the Second Amendment            is not

unlimited,"      in that it is "not a right to keep and carry any weapon whatsoever          in any manner

whatsoever       and for whatever purpose."      fd. at 626.   Indeed, the Court has made clear that the

Second Amendment         permits "reasonable     firearms regulations."     McDonald v. City of Chicago,

561 U.S. 742, 784 (2010); see also Caetano v. Massachusells, _                  U.S. _,    136 S. Ct. 1027

(2016) (per curiam); Kolbe v. Hogan, 840 FJd            114, 132 (4th Cir. 2017) (en bane), cert. denied,

138 S. Ct. 469 (2017); United States v. Chester, 628 FJd 673 (4th Cif. 2010).

        The parties primarily dispute whether the injury-in-fact            element is satisfied here.    An

injury-in-fact    is the "[f]irst and foremost" of standing's      three elements. Steel Co. v. Citizens for

Beller Env't, 523 U.S. 83, 103 (1998). As described above, to demonstrate an injury-in-fact, the

plaintiff must have suffered '''an invasion of a legally protected interest'          that is 'concrete   and

particularized'    and 'actual or imminent, not conjectural or hypothetical. '" Spokeo, fnc., 136 S.Ct.

at 1548 (quoting Lujan, 504 U.S. at 560).



                                                      21
                                        A.       Individual   Standing

                                        I.       Second Amendment

        As indicated, neither of the two individual plaintiffs in this case has applied for an HQL.

Nor has either one investigated the specific requirements           for application.   ECF 77-4 (Deborah

Miller Deposition)     at 12-14; ECF 59-10 (Vizas Deposition) at 8, 9, 22. Moreover, neither has

cited facts to demonstrate that she would be unable to obtain an HQL if she were to complete the

application form.

        Defendants contend that the individual plaintiffs and identified MSI members have failed

to establish standing because "plaintiffs have put forth no evidence that it would be 'impossible'

for them to complete the application for an I-IQL." ECF 89 at 15 (quoting Dearth v. Holder, 641

F.3d 499, 500 (D.C. Cir. 2011)).          They claim that plaintiffs were merely "unfamiliar       with the

requirements,   simply did not wish to comply with them, or failed to research or seek any

accommodation       for their alleged disabilities."   ECF 89 at 15.

        Plaintiffs insist that, to establish standing, they do not have to show that they applied for

the HQL, because they are challenging the "regulatory and 'statutory classifications'"             that limit

their acquisition of firearms.     ECF 77 at 47 (quoting Dearth, 641 F.3d at 500). They add that they

"do not have to apply for a permit that they do not want." ECF 77 at 47.

        Generally,    "to establish    standing to challenge     an allegedly   unconstitutional   policy, a

plaintiff must submit to the challenged policy."        United States v. Decastro, 682 F.3d 160, 164 (2d

Cir. 2012) (quoting Jackson-Bey v. Hansllllaier, 115 F.3d 1091, 1096 (2d Cir. 1997) (punctuation

omitted); see also So. Blasting Servs., Inc. v. Wilkes Cry., No. Car., 288 F.3d 584, 595 (4th Cir.

2002) (finding plaintiffs lacked standing to bring a constitutional         claim to a permitting scheme

where "plaintiffs have never even applied for a permit, much less been denied one" and "cannot



                                                       22
demonstrate an actual injury"); Madsen v. Boise Stale Univ., 976 F.2d 1219, 1220 (9th Cir. 1992)

(per curiam) ("'[A] plaintiff lacks standing to challenge a rule or policy to which he has not

submitted himselfby    actually applying for the desired benefit.").

        In Decastro, 682 F.3d at     J   64, the Second Circuit determined   that plaintiff did not have

standing to challenge New York's gun licensing laws as applied to him because he had failed to

apply for a gun license. The Fifth Circuit has likewise determined that a plaintifflacked         standing

to challenge a federal law requiring a certification      from local law enforcement       officials before

transferring a machine gun, where the plaintiff had not fully completed the certification         process.

Wesifall v. Miller, 77 F.3d 868, 872 (5th Cir. 1996). In other instances, courts relied on plaintiffs'

submission to the challenged policy to support a finding of standing to sue. See Parker v. District

of Columbia, 478 F.3d 370, 376 (D.C. Cir. 2007) (concluding that the fact that a plaintiff "has

applied for and been denied a registration certificate to own a handgun ...         constitutes an injury

independent   of the District's   prospective   enforcement   of its gun laws" and noting: "We have

consistently treated a license or permit denial pursuant to a state or federal administrative      scheme

as an Article 11\ injury"); Kwong v. Bloomberg, 876 F. Supp. 2d 246, 251 (S.D.N. Y. 2012) ("The

individual plaintiffs in this case have suffered a concrete and actual injury because they have all

paid the $340 application fee that is challenged as unconstitutional.").

        An exception    lies where the plaintiff can demonstrate       by a "substantial    showing" that

submitting to the challenged policy would be "futile."        Hamillon v. Pallozzi, 848 F.3d 614, 620-

21 (4th Cir. 2017) (determining     that a plaintiff need not apply for a handgun permit to make his

claim justiciable, where the state "has erected a regulatory scheme that precludes [a plaintift] from

truthfully completing the application form the Government requires for the purchase of a firearm.")

(quoting Dearth, 641 F.3d at 502); see Jackson-Bey,       115 F.3d at 1096 ("This threshold requirement



                                                     23
for standing may be excused only where a plaintiff makes a substantial showing that application

for the benefit (or, in this case, registration) would have been futile.").

        Plaintiffs rely principally on Dearth v. Holder, supra, 641 F.3d 499. They argue that in

Dearth, the D.C. Circuit sustained a plaintiffs            standing to challenge a regulatory scheme that

"impaired his ability to obtain a firearm," and "expressly rejected the same argument made by

Defendants here, explaining that ... 'the right to possess, not the right to a permit or license, was

the substance of their claim.'''      ECF 77 at 47 (quoting Dearth, 641 F.3d at 501).

        The plaintiff      in Dearth, an American          citizen who resided   in Canada,     challenged   "a

regulatory     scheme that preclude[d]      [him] from truthfully completing      the application     form the

Government       requires for the purchase of a firearm[.]"       !d. at 502. The challenged laws, among

other things, made "it unlawful for 'any person ... who does not reside in any State to receive any

firearms unless such receipt is for lawful sporting purposes."             ld. at 50 I (quoting     18 U .S.c.

9922(a)(9)).      The plaintiff "twice attempted to go through the 'formal proccss' of applying to

purchase a firearm and each time failed" because he could not truthfully state that he resided in

the United States.        ld.     Indeed, the court noted that the challenged      laws and implcmenting

regulations "together make it impossible for a person who lives outside the United States lawfully

to purchase a firearm in the United States." ld. at 500 (emphasis added).           Based on the plaintiffs

efforts to acquire a firearm and his stated intent to return to the United States, the D.C. Circuit

concluded that his injury was "sufficiently real and immediate" to find standing.             ld. at 503.

        Plaintiffs'   reliance on Dearth is misplaced.        The Fourth Circuit has relied on Dearth in a

futility context, stating: "[W]e agrce with our sister circuits that plaintiffs are not required to

undertake      futile exercises    in order to establish    ripeness, and may demonstrate        futility by a




                                                      24
substantial    showing."    Hamilton,    848 F.3d at 621.    However, post discovery,         the individual

plaintiffs have made no showing as to futility, much less a substantial one.

           Plaintiffs also rely on cases in the First Amendment context to argue that a permit denial

is not required to establish standing.     See ECF 77 at47 (citing A.N.S. W.E.R. Coalition v. Salazar,

915 F. Supp. 2d 93,103 (D.D.C 2013)); Prayze FMv. FCC, 214 FJd 245, 251 (2d Cir. 2000)).

          In A.N.S. W.E.R., 915 F. Supp. 2d at 96, a grassroots             organization   challenged    the

constitutionality   ofa regulation that granted exclusive access on a parade route to the "Presidential

Inaugural Committee"       or "PIC."    The plaintiff sought to secure space for its members to engage

in political dissent during the Presidential    Inaugural Parade, but had yet to apply for or obtain a

permit.    Id. The court found that, under the circumstances,       a permit denial "is not a prerequisite

to establish standing."    Id. at 103 (citing Dearth, 641 F.3d at 502). The fact that the plaintiff"did

not apply for, and thus was not denied, a permit for sidewalk               space" did not bar it "from

establishing standing with respect to its lack of access to those areas." A.N.S. WE.R., 915 F. Supp.

2dat103.

          Likewise, in Prayze FM, the Second Circuit determined           that, while a broadcast license

denial was not required to establish standing, the plaintiff must still '''make[J a substantial showing

that application    for the benefit ... would have been futile.'"     214 F.3d at 351 (quoting Jackson-

Bey, I 15 FJd at 1096). Ultimately, the court determined that plaintiff had not demonstrated              the

requisite futility. Id.

          Despite Judge Garbis's forewarning that, "[u]ltimately, to prevail, Plaintiffs must prove the

identity of specific individuals who are personally injured or deterred by each contested aspect of

the challenged      requirements   in order to have standing,"      none of the individuals     have shown

evidence that they have suffered any of the harms alleged in the Amended Complaint, even after



                                                     25
the benefit of discovery.    See ECF 34 at 16. In fact, neither Ms. Vizas, Ms. Miller, nor the other

three members identified by MSI have applied for the HQL. Nor have they articulated any burden

as a result of the law, "such as the need for access to a computer, a debit card, or a fixed address,"

which Judge Garbis specifically noted as an obstacle to the establishment     of standing in this case.

See id. at 15-16; ECF 77-4 at 6 (Deborah Miller Deposition); ECF 59-13 at 21 (Clark Deposition);

ECF 59-14 at 12-13 (Hoffman Deposition); ECF 59-12 at 6 (Scott Miller Deposition); ECF 59.10

at 3-4 (Vizas Deposition).

        To the extent that the individual plaintiffs or identified MSI members claim that their

medical conditions    would have precluded them from obtaining a license, these ;'unsupported

claim[s] of futility [are] not enough to excuse a plaintiffs    failure to apply."   Jackson-Bey,   115

F.3d at I096 (citing Albuquerque Indian Rights v. Lujan, 930 F.2d 49, 55 (D.C. Cir. 1991)); ECF

77-4 (Miller Deposition) at 14; ECF 59-14 at 5-6.

        Ms. Miller asserts that her back issues would have precluded her from sitting for the time

required to complete the required training.     ECF 77.4 at 12-13. However, she did no research to

determine whether she could stand up and move around during the training. ECF 77-4 at 14. Nor

did she ask the MSP whether she could obtain an accommodation            for her back problems.     Id.

Therefore,   she fails to cite a factual basis to suggest that the MSP would have denied an

accommodation    for her medical condition, as required by law. See Jackson-Bey,      115 F.3d at 1096

("[W]e are unable to say that, if Jackson-Bey had followed the simple procedure of filling out the

one-page form to register as an MST member at the time of his father's funeral, he would not have

received the accommodation      of his religious needs.").7




         7 Title II of the Americans with Disabilities Act ("ADA"), 42 U.S.c. ~ 12132, provides
that ;'no qualified individual with a disability shall, by reason of such disability, be excluded from
participation in or be denied the benefits of the services, programs, or activities of a public entity,
                                                   26
        Ms. Hoffman maintains that her "severe hyperacusis,"          a hearing disorder that renders her

unable to tolerate sound, prevented her from attending a training "in a room with a bunch of other

people learning about gun safety" and from going "to a firing range and fir[ing] a gun." ECF 59-14

at 5-6. She spoke to one person who provides a firearms safety training course, but she did not

know how much the trainer charged.        ld. at 6-9. Apart from speaking to this one trainer, she has

performed no other research on one-on-one         Iirearms safety training.   ld. Moreover, she did not

seek an accommodation       from the MSP for such training. ld. at 10. Although she has spoken to

Iiring ranges about shooting there to satisfy her "live lire" training requirement        (id. at 9-10), the

record does not reflect that she sought an accommodation            from the MSP as to the "live lire"

training requirement.

        The record does not demonstrate that it would have been futile for Ms. HolTman to seek

accommodations.      Notably, on November       17, 2017, in response to numerous requests, the MSP

issued Advisory LD-HQL-17-004,         which permits the use of alternative ammunition in the form of

non-lethal,   marking projectiles to satisfy the live-fire requirement.       ECF 59-7 at 100, Johnson

Declaration, Exhibit 9. In his Declaration (ECF 59-7 at 1-9), MSP Captain Johnson explains that

the use of these projectiles "does not require access to a firing range," ld. ~ 29. Further, he attests

that, in his experience, the firing of the projectiles "is significantly quieter than firing of traditional

ammunition,"    such that he does "not wear ear protection" when firing the projectile rounds. ld.


or be subjected to discrimination by any such entity." Title II defines "public entity" to include
"any State or local government." ld. S 12131 (1 )(A). Pursuant to congressional instruction, see id.
S 12134(a), the Attorney General has promulgated regulations implementing Title II of the ADA.
See A Helping Hand, LLC v. Ball. Cty., 515 F.3d 356, 362 (4th Cir. 2008). Of relevance here,
federal regulations explicitly forbid public entities from "administer[ing]           a licensing or
certification program in a manner that subjects qualified individuals with disabilities to
discrimination on the basis of disability." 28 C.F.R. S 35.130(b)(6). In the context of licensing or
certification, a person is "qualified" within the meaning of Title II if he or she can meet the
"essential eligibility requirements" for receiving a license or certification. 42 U.S.c. S 12132(2).


                                                    27
          Without applying for the HQL, or even investigating the process for the application,                 the

individual plaintiffs' claims are purely "speculative"          or "conjectural."       Therefore, the individual

plaintiffs cannot meet their burden to establish constitutional         standing to challenge the HQL.

                                2.          Due Process Vagueness        Claim

        As noted, the Act provides that a person may not "purchase, rent, or receive a handgun"

without an HQL. P.S. ~~ 5-117.I(c),          5-144(a)(I).     [n regard to Count II, plaintiffs argue that the

terms "receipt" or "receive," as used in the Act, are void for vagueness.           8   They contend that "[s luch

conduct could include the temporary receipt of a handgun by a spouse, family member or friend,

who may lack an HQL, at a firing range, or in the home or such receipt while conducting firearms

instruction for such persons lacking an HQL." ECF 14, ~ 66.

          Plaintiffs also cite multiple examples of hypothetical conduct that they believe mayor may

not be prohibited by the Act, such as securing a handgun after an individual lawfully carrying a

handgun     is medically   incapacitated,     securing      a handgun   following       an automobile     accident

involving a car in which a handgun is being transported by a properly licensed individual, handling

a handgun at a gun store, or firing a handgun at a gun range.              Id. ~ 67. [n particular, plaintiffs

argue that the Act "criminalize[s]    such innocent conduct" and denies plaintiffs their due process

right "to know to a reasonable certainty what is required of them so they may act accordingly."

Id. ~ 66.

        Just as with their Second Amendment              claims, plaintiffs have failed to establish standing

with respect to the due process count.         Where, as here, plaintiffs assert a preenforcement            facial

challenge to a criminal law, a plaintiff may establish constitutional               standing by demonstrating




      8 The other argument plaintiffs presented in Count II, relating to the authority vested in the
QHLs, was dismissed by Judge Garbis by his Order of September 6, 2017. ECF 34.


                                                         28
(I) •••an intention to engage in a course of conduct arguably            affected    with a constitutional

interest, '" and (2) a "'credible threat of prosecution '" under the statute. Hamilton v. Pal/ozzi, 165

F. Supp. 3d 315, 320 (D. Md. 2016) (quoting               W Va. Citizens Def       League, Inc. v. City of

Martinsburg,       483 F. App'x 838,839     (4th Cir. 2012) (per curiam)), afJ'd, 848 F.3d 614 (4th Cir.

2017); see also Babbill v. United Farm Workers Nat 'I Union, 442 U.S. 289, 298 (1979) (requiring

"a realistic danger of sustaining a direct injury as a result of the statute's        operation").   "When

plaintiffs 'do not claim that they have ever been threatened with prosecution [or] that a prosecution

is likely,' ...    they do not allege a dispute susceptible to resolution by a federal court."       Babbill,

442 U.S. at 298-99 (quoting Younger v. Harris, 401 U.S. 37,42 (1971)).

         Chief Judge Bredar of this Court recently considered an analogous situation in Maryland

Shal/lssuc,    Inc. v. Hogan, 353 F. Supp. 3d 400, 418-19 (D. Md. 2018). In that case, MSI and four

members challenged Maryland's          prohibition of the manufacture, sale, transport, or possession of

"rapid fire trigger activators," including bump stocks. Among other claims, plaintiffs asserted that

the statutory definition of "rapid fire trigger activator" was unconstitutionally       vague, because the

definition could "be read to encompass"         a variety of firearm accessories    that might have some

marginal impact on a weapon's rate of fire. Id. at 418. Judge Bredar concluded that the plaintiffs

lacked "standing       to mount a pre-enforcement    challenge on vagueness grounds,"         because there

were no facts alleged from which to infer a credible threat of prosecution.          Id. at 419. Therefore,

he dismissed       that count.   He reasoned: "Plaintiffs   do not claim to have been threatened         with

prosecution       on the basis of their possession of the additional devices as to which [the Act] is

allegedly vague. Nor do they allege that any state official with enforcement           authority has made

statements or taken actions from which the Court might infer intent to prosecute in such a manner."

Id.



                                                     29
        As in Judge Bredar's case, plaintiffs have not proffered evidence suggesting any "credible

threat of prosecution"   for any of the various acts or concerns that they have enumerated.        To the

contrary, while Maryland has declined to enact regulations specifically clarifying its intent with

respect to the definition of "receive"    or "receipt,"   the MSP has included a Frequently Asked

Questions ("FAQ's")      on its website, one of which clarifies that a person does not require an HQL

to fire a gun at a gun range.     ECF 89-12 at 3. The MSP has also published a formal "Advisory"

confirming that interpretation.    ECF 59-7 at 96; see also ECF 59-7 at 98 (Letter of 3/12113 from

Dan Friedman, counsel to the General Assembly, concerning the meaning of the word "receive").9

        In order for plaintiffs to face a risk of "direct injury" from enforcement      of the HQL Act,

Babbil/, 442 U.S. at 298, a law enforcement       agent would need to conclude that the temporary

conduct plaintiffs have articulated, some of which would occur only in an emergency situation,

constitutes conduct requiring an HQL. Outside of pure "speculation"          and "conjecture,"   plaintiffs

simply have not adduced evidence to establish any threat of such enforcement.        Cily of Los Angeles

v. Lyons, 461 U.S. 95, 108 (1983) (dismissing as "conjecture"       the notion that police will routinely

enforce the law unconstitutionally    and as "speculation"    the possibility that the plaintiff would be

part of a traffic stop in the future that would lead to an arrest and provoke the use of a chokehold).

In fact, the sheer number of varying hypothetical       situations that plaintiffs propose illustrates the

speculative nature of the analysis plaintiffs urge. See. e.g., ViII. of Hoffman ESIares, 455 U.S. at

504 (noting that where "it is possible that specific future applications ...     may engender concrete

problems of constitutional    dimension, it will be time enough to consider any such problems when

they arise") (internal quotations omitted).




       9 Dan Friedman now serves as a judge on the Maryland Court of Special Appeals.


                                                   30
           Clearly, should Maryland       authorities   later attempt to enforce the Act in one of the

hypothetical contexts plaintiffs raise, or make a specific threat of such enforcement,                a justiciable

case may be presented to the Court at that time. However, without evidence of a credible threat of

prosecution for a criminal violation, plaintiffs lack standing to lodge a preenforcement                 attack on

the Act.

                                                   B.        MSI

                                              I.   Organizational       Standing

        The analysis of whether an organization              has standing to sue is governed by the same

elements used to assess an individual's standing.            See Havens Realty Corp. v. Coleman, 455 U.S.

363,379 (1982). An organization may suffer an injury in fact where a defendant's                 actions impede

its efforts to carry out its mission. Id.

           MSI alleges that "Maryland's     HQL requirements directly harm MSI as an organization by

undermining     its message and acting as an obstacle to the organization's           objectives and purposes."

ECF 14, ~ 25. MSI cites Havens Realty Corp., 455 U.S. 363, to support its assertion of Article III

standing.    But Havens is inapposite.

        The suit in Havens was filed by an organization               devoted to equal housing opportunity,

which sued a real estate company alleged to have engaged in racial steering.                The Supreme Court

determined     that the district court had erred by dismissing the organization's            claims on standing

grounds,     because   the organization       had "broadly         alleged"    that the defendant's       practices

"perceptibly    impaired [the organization's]      ability to provide counseling and referral services for

low- and moderate-income       homeseekers."       Id. at 379. Thus, the allegations sufficed, at the motion

to dismiss stage, to state a claim that the plaintiff organization            had suffered an injury in fact. Id.

But, the Supreme Court specifically noted that the organization "will have to demonstrate at trial



                                                        31
that it has indeed suffered impairment       in its role of facilitating open housing before it will be

entitled to judicial relief." Id. at 379 n.2l.

        This case presents at the summary judgment stage. Yet, MSI has offered no evidence that

it has suffered any impairment       in its ability to further its mission. At the deposition            of Mark

Pennak, MSI's corporate designee, Pennak asserted that the HQL requirement "very substantially"

impeded MSI's efforts to carry out its mission.        ECF 59-17 at 11. He stated, id. at 12: "HQL, in

our view, stands as an obstacle to the acquisition of firearms ... for no other reason than to ration

and prohibit and obstruct the exercise of the constitutional        right to acquire a firearm. And that is,

in itself, an obstacle to MSI's mission .... " But, on further questioning,               Pennak conceded that

the Act has had no impact on MSI's ability to communicate                 about its issues of concern or to

promote its views.       Id. at 12-14.   Moreover, as noted earlier, MSI's membership                 has grown

considerably    since suit was filed, following the enactment            of the FSA, undermining           MSl's

assertions that the regulations hinder its ability to attract new members.              See ECF 14, ~ 25; ECF

59-II at 3.

        This case is far more similar to Lane v. Holder, 703 F.3d 668, 674 (4th Cir. 2012), in which

the Fourth Circuit considered,      inter alia, a claim of organizational             standing   for a non-profit

organization,   the Second Amendment       Foundation,       Inc. ("SAF"), and two individuals.         SAF was

dedicated to "promoting     the exercise of the right to keep and bear arms; and education, research,

publishing and legal action focusing on the Constitutional              right to privately own and possess

firearms, and the consequences      of gun control."        Id. at 671. Alleging that they had been injured

by a federal law and a Virginia state statute limiting interstate transfers of handguns, the plaintiffs

filed a preenforcement     challenge to the constitutionality      of the statutes.    Id. at 670. They sought

injunctive and declaratory relief, to the extent the laws barred the acquisition of handguns by out-



                                                       32
of-state residents. Id. at 671. Specifically, SAF alleged that its "resources [were] taxed by inquiries

into the operation and consequences of interstate handgun transfer provisions."         Id. at 675.

        The Court determined, id. (alterations in Lane):

       This "mere expense" to SAF does not constitute an II1Jury in fact, however.
       Although a diversion of resources might harm the organization by reducing the
       funds available for other purposes, "it results not from any actions taken by [the
       defendant), but rather from the [organization's] own budgetary choices." Fair
       Emp't Council of Greater Washington, Inc. 1'. BMC Mktg. Corp., 28 F.3d 1268,
        1276 (D.C. Cir. 1994). To determine that an organization that decides to spend its
       money on educating members, responding to member inquiries, or undertaking
       litigation in response to legislation suffers a cognizable injury would be to imply
       standing for organizations with merely "abstract concern[s] with a subject that
       could be affected by an adjudication." Simon v. E. Ky. Welfare Rights Org., 426
       U.S. 26, 40, 96 S.C!. 1917,48 L.Ed.2d 450 (1976); see BMC Mktg., 28 F.3d at
        1277; Ass'n for Retarded Citizens of Dallas 1'. Dallas County Mental Health &
       Mental Retardation Or. Bd. of Trustees, 19 F.3d 241, 244 (5th Cir. 1994) (noting
       that finding standing for an organization that redirects some of its resources to
       litigation and legal counseling in response to actions of another party would
       "impl[y] that any sincere plaintiff could bootstrap standing by expending its
       resources in response to actions of another"). Such a rule would not comport with
       the case or controversy requirement of Article III of the Constitution.

        In his opinion in Maryland Shall Issue, Inc., supra, 353 F. Supp. 3d 400, Judge Bredar

considered MSI's organizational    standing to challenge Maryland's recent law, SB-707, prohibiting

the manufacture,   sale, transport, or possession of "rapid fire trigger activators,"    including bump

stocks and similar devices.   Id. at 408. Judge I3redar reasoned, id. (alterations in original):

        Here, the only direct harm MSI alleges to support standing in its non-
        representational, organizational capacity is that the Act "undermin[es] [MSI's]
        message and act[s] as an obstacle to the organization's objectives and purposes."
        (Compl. ~ 8). In short, MSI disagrees with the policy decisions of the Maryland
        Legislature embodied in SB-707, which are inconsistent with MSI's own policy
        objectives.     To the extent this is an "injury" at all, it is neither concrete, nor
        particularized.

        In concluding   that MSI lacked standing to challenge        the statute in its organizational

capacity, Judge I3redar quoted Sierra Club      1'.   Morton, 405 U.S. 727, 739 (1972): "'[A] mere

interest in a problem, no matter how longstanding the interest and no matter how qualified the


                                                      33
organization     is in evaluating the problem, is not sufficient [to establish standing.]'"           Maryland

Shall Issue, Inc., 353 F. Supp. 3d at 408.

          MSI's assertion of standing in the instant case precisely mirrors the assertion rejected by

the Fourth Circuit in Lane and by Judge Bredar in Maryland Shall Issue. MSI's disagreement                     with

the laws enacted by the Maryland General Assembly does not confer standing on behalf of the

organization     to challenge the law's validity in the absence of an injury-in-fact.

                                     2.         Associational      Standing

          MSI also asserts that it has standing             to bring suit in an associational      capacity,    for

constitutional    harms suffered by its members.           An association can establish standing "on behalf of

its members when: (a) its members would otherwise have standing to sue in their own right; (b)

the interests it seeks to protect are germane to the organization's           purpose; and (c) neither the claim

asserted nor the relief requested requires the participation of individual members in the lawsuit."

Hunt v. Wash. State Apple Advertising           COt/1II1   'n, 432 U.S. 333, 343 (1977); see Lujan, 504 U.S.

at 563.

          Because none of MSI's individual members have shown standing to sue in his or her own

right, MSI cannot establish associational standing.

                                           C.         Atlantic Guns

          The Amended Complaint alleges: "The constitutional              rights of Atlantic Guns, its owners,

and its customers are being violated by the HQL requirement."                     ECF 14, ~ 26.    Specifically,

Atlantic Guns asserts that it "has suffered and continues to suffer a significant reduction in its

business due to the HQL requirement."            ld. Further, it alleges that it "represents the interests of

all of its customers who are unable to purchase a handgun because of the unconstitutional                      HQL

requirement."      ld.



                                                           34
         The Second Amendment protects an individual's             right to keep and bear arms. But, it does

not provide the unfettered right to sell handguns.      In Teixeira v. County of Alameda, 873 F.3d 670

(9th Cir. 2017), the Ninth Circuit considered the constitutionality             of a county ordinance requiring

a gun store in an unincorporated       area to be located "at least five hundred feet away from any of

the following:      schools, day care centers, liquor stores or establishments         serving liquor, other gun

stores, and residentially zoned districts." Id. at 674. The plaintiff, a prospective gun store operator,

had been denied a conditional use permit for his gun store because it was located only "446 feet

from two residential properties in different directions."         Id. at 675.

         Although the court recognized that the Second Amendment                    protects citizens'     ability to

acquire firearms, id. at 677-78, it concluded: "Teixeira fails to state a plausible claim on behalfof

his potential customers that the ordinance meaningfully           inhibits residents from acquiring firearms

within their jurisdiction."      Id. at 680.   Accordingly,      the Teixiera court concluded        that the law

imposed "no burden on conduct falling within the scope of the Second Amendment's                         guarantee,"

because "the Second Amendment does not confer a freestanding right, wholly detached from any

customer's       ability to acquire firearms, upon a proprietor of a commercial            establishment      to sell

firearms." Id. at 682.

         However,       case law establishes    that retailers     may have standing          to sue in certain

circumstances       when their customers suffer constitutional violations. See, e.g., Carey v. Population

Servs.   1111   'I, 431 U.S. 678, 682-84 (1977) (permitting        contraceptive      distributors   to assert the

interests of their customers);      Craig v. Boren, 429 U.S. 190, 192-97 (1976) (permitting                   a beer

vendor to assert the equal protection rights of its customers); Ezell v. City of Chi. , 651 F.3d 684,

696 (7th Cir. 2011) (allowing a firing range to assert Second Amendment claims on behalf of its

customers).       Such third-party standing, sometimes called}us terlii standing, may apply "[w]here



                                                      35
practical obstacles prevent a party from asserting rights on behalf of itself." Sec:)' of State of Md.

v. Joseph H. Munson Co., Inc., 467 U.S. 947, 955 (1984). Although the law of such "prudential

standing" is far from clear, see Lexmark Int'l, Inc. v. Static Control Components, Inc., 572 U.S.

118,125-128     (2014), a review of some cases in which it has been applied is instructive.

      In Craig, the Supreme Court considered the constitutionality     of an Oklahoma law restricting

vendors from selling certain beer to males under age 21, although the same product could be sold

to women age 18 or older. Craig, 429 U.S. at 191-92. A licensed beer vendor asserted an equal

protection claim on behalf of "males 18-20 years of age," which was the group prohibited from

purchasing the beer under the law. Id. The Court considered whether it was proper to allow the

vendor to assert third party standing on behalf of the prohibited group.       The Court stated, id. at

193-94:

          [OJur decisions have settled that limitations on a litigant's assertions of jus tertii
          are not constitutionally mandated, but rather stem from a salutary "rule of self-
          restraint" designed to minimize unwarranted intervention into controversies where
          the applicable constitutional questions are ill-defined and speculative. See, e.g.
          Barrows v. Jackson, 346 U.S. 249, 255, 257, 73 S.C!. 1031, 1034, 1035,97 L.Ed.
           1586 (1953); see also Singleton v. WuljJ, 428 U.S. 106, 123-24,96 S.C!. 2868,
          2877, 49 L.Ed.2d 826 (1976) (Powell, J., dissenting). These prudential objectives,
          thought to be enhanced by restrictions on third-party standing, cannot be furthered
          here, where the lower court already has entertained the relevant constitutional
          challenge and the parties have sought or at least have never resisted an authoritative
          constitutional determination.    In such circumstances, a decision by us to forgo
          consideration of the constitutional merits in order to await the initiation of a new
          challenge to the statute by injured third parties would be impermissibly to foster
          repetitive and time-consuming litigation under the guise of caution and prudence.

          Moreover, the Court concluded that the beer vendor had established an independent claim

of standing, because heeding the statute's mandate would cause her to incur "a direct economic

injury through the constriction of her buyers' market."     Id. at 194. As a vendor with standing, the

Court continued, the beer vendor was "entitled to assert those concomitant       rights of third parties




                                                   36
that would be 'diluted        or adversely affected'    should her constitutional    challenge     fail and the

statutes remain in force." Id. at 195.

         In Eisenstadt v. Baird, 405 U.S. 438 (1972), a vendor was convicted                 of distributing

contraceptive       foam to a third party, in contravention   of a statute barring the distribution,    but not

the use of the product. The Supreme Court found that the distributor had standing to challenge the

constitutionality     of the statute on the basis of its infringement of the privacy rights of the end users.

Id. at 443-46. In assessing standing, the Supreme Court found that "more important than the nature

of the relationship between the litigant and those whose rights he seeks to assert is the impact of

the litigation on the third-party interests."     Id. at 445. Because the use of the contraceptive         foam

was not prohibited by the law, the end users would have no forum to address their rights, even

though their ability to obtain the product would be severely affected.               Id. at 446.     Thus, the

distributor's   ability to challenge the law was critical to protection of the constitutional          rights at

issue.    Id.

     Similarly,      In Carey v. Population Services International, 431 U.S. 678, 681 (1977),

distributors of contraceptives      filed suit to challenge a New York statute prohibiting the advertising

and display of contraceptives,        banning contraceptive     sales to anyone under the age of 16, and

requiring that all contraceptives       be distributed by a licensed pharmacist.     The Court considered

whether a North Carolina company,             Population    Planning Associates,    Inc. ("PPA"),      that sold

nonmedical contraceptive devices by mail order to New York residents without age limitation, had

standing to challenge the New York statute.            Id. at 682-84.   New York authorities had advised

PPA, by letter, that its activities violated New York law, and threatened legal action by New York's

Attorney General. Id. at 682-83. The Supreme Court determined that PPA had standing "not only

in its own right but also on behalf of its potential customers"           because it was forced to choose



                                                       37
between obeying the New York law with "direct economic injury through the constriction of (its)

market" or incurring legal sanctions by disobeying the law. Id. at 683-84 (quoting Craig, 429 U.S.

at 194).

      The case of Ezell v. City of Chicago, 651 F.3d 684 (7th Cir. 20 II), also provides guidance.

In that case, a collection    of individual and organizational     plaintiffs challenged   Chicago's    gun

control laws, passed shortly after the Supreme Court decided McDonald v. City of Chicago, 561

U.S. 742 (20 I0). Parts of the challenged legal framework required an hour of range training to

obtain a permit to possess a firearm, but also prohibited firing ranges from the city. Id. at 689-92.

The Seventh Circuit found that the individual plaintiffs had standing because the firing range ban

caused "continuous      harm to their claimed right to engage in range training and interferer d] with

their right to possess firearms for self-defense."     Id. at 695. Action Target, Inc., a business that

designed and supplied shooting ranges, was found to have standing on the basis of the actual harm

it suffered by not being able to do business in Chicago, and also to '''act[] as [an] advocate[] of the

rights of third parties who seek access to' its services." Id. at 696 (quoting Craig, 429 U.S. at 195).

The Seventh Circuit did not go into great detail explaining how the shooting range established

standing,     partially because the individual   plaintiffs in the case had established     standing,   and

"[ w ]here at least one plaintiff has standing, jurisdiction   is secure and the court will adjudicate the

case whether the additional plaintiffs have standing or not." Id. at 696 n.7.

      In this case, the parties have had ample opportunity        for discovery.   Atlantic Guns has not

established    that it suffered any economic     injury as a result of the HQL requirement.       Nor has

Atlantic Guns provided any evidence that the ability of any of its customers to acquire firearms

was inhibited as a result of the HQL requirement.         Indeed, Atlantic Guns is unable to identify any

specific customer who decided not to purchase a gun as a result of the FSA.



                                                     38
        Atlantic Guns's sales numbers have                                                     See ECF 84.1;

 ECF 84-2 [SEALED].           The records show

                                                                      /d. [SEALED].     At least in the Silver

 Spring Atlantic Guns store, the sales numbers                                                 /d. [SEALED].

 Excluding the two aberrant years of                              Atlantic Guns averaged more than_

 annual handgun sales from 2000 to 2017. ECF 84-1 [SEALED].                  It has exceeded that average.

                           /d. [SEALED].

       Moreover, what appears to be

 explained by the FSA. For example, in 2016 the Rockville store derived

 from handgun sales, but the following year, 2017, it derived
                                                                                  _in
                                                                                    from year to year are not

                                                                                                gross revenue

                                                                                        Both years followed

the HQL requirement.        ECF 84-2 [SEALED].         Similarly, in the Silver Spring store, again excluding

the two aberrant         years, the average       annual    gross revenue   from 2009 through      2017 was

                and that number was                                     . /d. [SEALED].

        Even assuming, arguendo, that Atlantic Guns could establish that its business has declined

since the HQL took effect, it has not adduced evidence to create a genuine issue of material fact

that the decline    is attributable    to any regulatory        burden placed on its customers'      Second

Amendment      rights.     In the other third party standing cases discussed above, the businesses'

customers    or some identified class of customers,            were completely    prohibited   from availing

themselves    of the businesses'      services.     Here, the HQL requirement         does not impose any

categorical prohibition that constricted Atlantic Guns' buyers' market.

       To be sure, the HQL licensing scheme requires customers to take certain steps before

purchasing   a handgun from Atlantic Guns.            But, Atlantic Guns has not demonstrated       that any

customers    who would have qualified ultimately decided against a purchase as a result of the



                                                       39
licensing requirements.    Of the customers who placed a deposit and did not ultimately consummate

the purchase, it is entirely speculative to surmise that they were somehow deterred by an inability

to comply with the HQL requirements,          or a denial of an HQL, instead of a change of mind or a

decision to purchase a firearm from another vendor.

        Additionally, unlike in Craig, 429 U.S. at 192, where the ability for individuals to challenge

the law was hindered because the restriction only covered a narrow age range, or Eisenstadt, 405

U.S. at 446, where end users of a product were "denied a forum in which to assert their rights"

because they were not subject to prosecution,        individual handgun purchasers should be able to

establish standing to challenge the HQL provision (notwithstanding              the failure of the individual

plaintiffs to do so in this case, for reasons already explained).           Accordingly,   Atlantic Guns has

failed to establish that it has standing on an independent basis, or that the circumstances           warrant

jus tertii standing on behalf of its customers.

                              A.       Standing   as to Ultra Vires Claim

        Plaintiffs   allege that the Secretary of the Maryland            State Police acted ultra Vires,   111


violation of the Maryland Administrative       Procedure Act, S.G.   !i   10-125(d), by imposing additional

barriers to and restrictions on a citizen's ability to acquire firearms, through issuance of regulations

interpreting the HQL requirements.       ECF 14, ~~ 74-87. Plaintiffs contend that regulations issued

by the MSP were "arbitrary         and capricious,   unreasonable    and an abuse of discretion         under

Maryland administrative     law." Id. ~ 87.

        In particular, plaintiffs maintain that MSP imposed requirements that an applicant "own[J

or obtain[J access to a computer with an internet connection,"       id. ~ 80(a); "own[J or havre] access

to an electronic document scanner,"      id. ~ 80(b); "hav[e] a fixed address and telephone number,"

id. ~ 80(c); obtain fingerprints "through a State-certified   live-scan vendor," id. ~ 80(d); "hav[e] a



                                                     40
credit card or debit card," it!. ~ 80(e); obtain training "by a private State certified instructor," it!.

~ 80(t); and have "access to a shooting range" to fulfill the requirement that the applicant complete

training that includes firing "at least one round of live ammunition."               Id. ~ 80(g).   In addition,

plaintiffs complain that the MSP's failure to approve certain alternative                training courses was

arbitrary, unreasonable, and contrary to law and authority. Id. ~~ 81-82. Finally, plaintiffs contend

that by shifting the burden of paying for training to the applicants, the MSP exceeded its statutory

authority, because the Act only requires payment of a nonrefundable               application fee of up to $50.

It!. ~~ 85-86.

          The Maryland Administrative            Procedure Act authorizes individuals to "file a petition for a

declaratory judgment on the validity of any regulation," and challenge the validity of a regulation

on the basis that it "violates any provision of the United States or Maryland Constitution,"           "exceeds

the statutory authority of the unit," or "the unit failed to comply with statutory requirements              for

adoption of the provision."          S.O. ~ 10-l25(a), (d). However, standing to challenge agency action

is limited to a person '''whose personal or property rights [are 1 adversely affected by the decision. '"

PallLrent Riverkeeper      1'.   Md. Dep'l o/Ihe        Env'l, 422 Md. 294, 298, 29 A.3d 584, 587 (2011)

(citation omitted).

          "[I]n order to be 'aggrieved'         for purposes of judicial review, a person ordinarily must have

an interest 'such that he is personally and specifically affected in a way different from ...                the

public generally."     Sugar/oa/Cilizells'         Ass'llv.    Dep'l o/the EIlV'I, 344 Md. 271, 288, 686 A.2d

605,614     (1996) (quotations        and citations omitted).       Although Maryland taxpayers are liberally

permitted to bring claims challenging alleged ultra vires acts of government officials, Boitnotl               1'.


Mayor and Cily Co unei/          0/ Bait.,   356 Md. 226, 234, 738 A.2d 881, 885 (1999), not every taxpayer

will be deemed to have standing.



                                                              41
        In Inlet Associates. v. Assateague House Condominium Association,         313 Md. 413, 440-41,

545 A.2d 1296, 1310 (1988), for example, the Maryland Court of Appeals stated that a taxpayer

has standing "only when some special damage is alleged and proved, or a special interest is shown

distinct from that of the general public."   Jd. at 441,545   A.2d at 1310. Additionally, to establish

standing to challenge an action by a state agency, an organization must have '''a property interest

of its own - separate and distinct from that of its individual members and that ... an organization

has no standing in court unless [it] has also suffered some kind of special damage from such wrong

differing in character and kind from that suffered by the general public ....      '" Voters Organized

for the Integrity of City Elections v. Bait. City Elections Bd., 451 Md. 377, 396-97, 152 A.3d 827,

838 (2017) (quoting Evans v. State, 396 Md. 256, 328-29, 914 A.2d 25, 68 (2006».

        Thus, to survive summary judgment          on the issue of standing, the record must contain

evidence of: I) the existence of an ultra vires act by the Secretary ofMSP and 2) a special interest,

distinct from that of the general public, on the part of an individual or organizational   plaintiff. See

The constitutional   standing analysis above demonstrates      that none of the plaintiffs can meet the

second prong of that standard.     Accordingly,    plaintiffs lack standing to assert the state law ultra

vires claim.

                                             IV.     Conclusion

        For the reasons set forth above, I shall grant defendants'     motion for summary judgment,

deny plaintiff's cross-motion    for summary judgment, and deny, as moot, both parties' motions to

strike expert witnesses.




                                                    42
       An Order follows, consistent with this Memorandum Opinion.lO


Dated: March 31, 2019                                                /s/
                                                      Ellen L. Hollander
                                                      United States District Judge




        10 The Memorandum      Opinion will be filed under seal because it contains confidential
business information filed under seal by a party. Therefore, the Court will file a redacted version
of the Memorandum Opinion or, alternatively, after consultation with counsel, it will lift the seal.
By April 5, 2019, the parties shall advise the Court as to whether they object to the lifting of the
seal so that the Court may publicly issue this Memorandum Opinion or, alternatively, whether the
Court should file a redacted version, as to pages 8 and 39.

                                                43
